Citation Nr: 0500574	
Decision Date: 01/10/05    Archive Date: 01/19/05	

DOCKET NO.  03-28 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the character of the appellant's military discharge 
is a bar to payment of VA compensation.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The appellant had active military service from July 1986 to 
December 1987.  His DD Form 214 reflects that he was 
administratively discharged from service prior to the 
expiration of his enlistment on the basis of "misconduct - 
pattern of misconduct," with an under other than honorable 
conditions (UOTHC) discharge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which held that the character of the 
appellant's discharge was a bar to all VA benefits, except 
for health care under Chapter 17 of Title 38, United States 
Code.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The appellant's period of active service from July 1986 
to December 1987 was terminated by administrative separation 
for cause based upon a pattern of misconduct; the appellant 
was accorded all rights associated with the proposed award of 
an unfavorable discharge, he exercised his right to consult 
and be represented by counsel, waived his right to a formal 
hearing, and was thereafter separated for cause with an under 
other than honorable conditions (UOTHC) discharge.

3.  During the appellant's period of active service from July 
1986 to December 1987, the appellant voluntarily absented 
himself from duty without leave (AWOL) on four occasions (1, 
17, 6, 14 days), missed movement of a ship, jumped from a 
ship into the water, and broke restrictions, for which he was 
twice punished under Article 15, Uniform Code of Military 
Justice (UCMJ).  

4.  Medical evaluation of the appellant during service 
resulted in a final diagnosis of a personality disorder and 
antisocial behavior (and this diagnosis is confirmed at 
present), but the appellant was not insane at the time he 
committed any of his multiple criminal offenses which 
collectively resulted in his UOTHC discharge.  


CONCLUSION OF LAW

The appellant's discharge was issued under dishonorable 
conditions and bars him from receiving VA compensation based 
upon the period of service for which it was issued.  
38 U.S.C.A. §§ 101(2), 5100, 5102, 5103, 5103A, 5107, 5303 
(West 2002); 38 C.F.R. §§ 3.12, 3.354 (West 2004); 
VAOPGCPREC 20-97.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires that VA notify claimants of the 
evidence necessary to substantiate claims, and make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate claims.  

After receipt of the appellant's claim, the RO provided the 
appellant with formal notice of VCAA in August 2001, prior to 
the initial adverse adjudication of the claim in July 2002.  
Additionally, in May 2002, the RO provided the appellant with 
specific notice of the issues involved in a determination 
regarding the character of his discharge from his period of 
military service.  He was informed of the evidence which VA 
would collect and of the evidence it was necessary that he 
submit.  He was requested to submit any evidence he might 
have in his possession.  The appellant's service medical 
records and service personnel records were collected for 
review.  During the pendency of the appeal, the appellant 
availed himself of the opportunity of submitting written 
argument and he testified before the undersigned at a hearing 
at the RO conducted in September 2004.  

The appellant does not argue, nor does the evidence on file 
reveal that there remains any additional relevant evidence 
which has not been collected for review.  The Board finds 
that there is no reasonable likelihood that any additional 
relevant evidence is available for review.  The Board finds 
that the appellant has been informed that the evidence which 
he must present and the evidence which VA would collect on 
his behalf, that he has been requested to submit any evidence 
he might have in his possession, and that the duties to 
assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App.183 (2002).

To qualify for veteran's benefits, a former service member 
must demonstrate that he is a "veteran" within the meaning of 
the veteran's benefits statutes.  A "veteran" is defined by 
38 U.S.C.A. § 101(2) as "a person who served in the active 
military...service, and who was discharged or released 
therefrom under conditions other than dishonorable."  A 
discharge from service under other than honorable conditions 
(UOTHC), issued because of willful and persistent misconduct, 
will be considered to have been issued under dishonorable 
conditions, and bars entitlement to veteran's benefits.  
38 C.F.R. § 3.12(d)(4).  However, entitlement is not barred 
if it is established that, at the time of the commission of 
the offense leading to a person's discharge, the person was 
insane.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  A 
definition of insanity is provided at 38 C.F.R. § 3.354(a) 
and that definition is specifically made applicable to 
determinations pursuant to 38 U.S.C.A. § 5303(b).  38 C.F.R. 
§ 3.354(b).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathetic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior, or who interferes with the piece of 
society, or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs, as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).  

In May 1997, VA General Counsel issued a precedential opinion 
discussing the meaning and effect of 38 C.F.R. § 3.354(a).  
In that opinion, General Counsel stated that the term 
"constitutionally psychopathetic" was synonymous with 
psychopathetic personality, which was defined as any 
behavioral dysfunction that was primarily idiopathic or 
nonorganic and manifested itself in abnormally aggressive or 
seriously irresponsible conduct.  The term psychopathetic 
personality was generally understood to refer to a 
consistent, lifelong pattern of behavior conflicting with 
social norms.  A constitutionally psychopathetic personality 
was often described as an antisocial personality disorder 
consistent with the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition (DSM-IV).  Under the DSM-IV, the essential 
feature of antisocial personality disorder was a pervasive 
pattern of disregard for, and violation of, the rights of 
others that begins in childhood or early adolescence and 
continues into adulthood.  VAOPGCPREC 20-97.

According to 38 C.F.R. § 3.354(a), the definition of an 
insane person does not include an individual who is 
constitutionally psychopathetic, meaning an individual 
principally affected by personality disorders.  VA General 
Counsel also pointed out that, in order to constitute 
insanity for purposes of § 3.354(a), behavior must be "due to 
a disease."  38 C.F.R. § 3.303(c), states that a personality 
disorder is not a disease or injury for purposes of VA 
disability compensation.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that this regulation is a 
valid exercise of the authority granted to the Secretary of 
VA pursuant to 38 U.S.C.A. § 501.  Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  Moreover, General Counsel also found 
that a substance abuse disorder was a maladaptive pattern of 
substance use manifested by recurrent and significant adverse 
consequences related to the repeated use of substances.  
General Counsel concluded, consistent with DSM-IV, that 
behavior which is attributable to a substance-abuse disorder 
also did not constitute insane behavior under § 3.354(a).  
Consulting various well-accepted legal authority, General 
Counsel also noted that the term insanity was more or less 
synonymous with "psychosis."  VAOPGCPREC 20-97.  

Facts:  The objective service medical and personnel records 
on file show that the appellant enlisted at age 17 with 
parental approval in July 1986 for a period of four years' 
service in the US Navy.  At enlistment, the appellant 
acknowledged his understanding of the Navy's policy on drug 
and alcohol abuse.  The appellant successfully completed his 
basic military training and follow-on training for his 
military occupation.  

After being assigned to the USS Mount Whitney, in April 1987, 
the appellant was taken to a medical department when he was 
found with a razorblade in his hand stating that he would do 
anything to get off the ship.  The appellant reported having 
consumed some form of cleaner solution the night before, but 
that did not work so he felt he had to try something 
different.  The appellant was AWOL for one day in June 1987 
and for 17 days in July 1987.  He was subsequently punished 
under Article 15, UCMJ (called "Captains Mast" in the 
Navy), for two specifications of violation of Article 86, and 
given a suspended reduction in grade, forfeiture of $300 per 
month for two months, and restrictions and extra duty for 
45 days.  Following Article 15 punishment, the appellant was 
counseled that he was being retained and advised of his 
deficiencies, and informed that he would be given a 
reasonable period to correct his deficiencies, but that 
further misconduct would result in additional disciplinary 
action.  

In October 1987, the appellant was AWOL for six days, and in 
November 1987, he was AWOL for 14 days which was terminated 
by civil arrest in Missouri.  The appellant jumped ship, and 
broke restriction prior to his last AWOL.  In December 1987, 
the appellant was admitted to a medical facility with a chief 
complaint of depressed mood with suicidal ideation.  He 
reported having difficulty being separated from his sick 
wife, and his belief that his separation from his family had 
caused his wife to have a nervous breakdown and exacerbation 
of his father's heart disease.  On processing for the brig, 
the appellant voiced suicidal ideation and was referred for 
psychiatric evaluation.  A medical history was provided and 
the initial diagnosis was adjustment disorder not incurred in 
the line of duty and resolved with therapy.  Also diagnosed 
was multi-chemical dependence, unresolved.  Following 
evaluation, the appellant was found to be fit for full duty 
and returned to the USS Whitney.  In December 1987, the 
appellant was again punished under Article 15, UCMJ, for two 
specifications of Article 86 Absent Without Leave, one 
specification of article 87 missing movement, and two 
specifications of article 134 for jumping from a vessel into 
the water and breaking restriction.  He was punished by 
forfeiture of $325 per month for two months, and restrictions 
and extra duties for 45 days.  

In December 1987, he was admitted to the Portsmouth Naval 
Hospital where, after extensive mental status examination, it 
was decided that the appellant's impulsive and antisocial 
behavior had predated his traumatic episodes.  The appellant 
was found not suicidal, homicidal or psychotic and advised to 
seek medical care should he become suicidal or homicidal.  
The diagnosis from this admission was personality disorder 
which was severe and existed prior to enlistment and alcohol 
dependence.  The appellant was found to be responsible for 
all of his actions, but it was recommended that he be 
separated from service because of his severe personality 
disorder.  

The appellant was subsequently processed for administrative 
discharge for a pattern of misconduct and commission of a 
serious offense with a recommended UOTHC discharge 
characterization.  The appellant consulted counsel, and was 
advised of his rights, and he elected to waive all rights, 
and he was subsequently separated with a UOTHC discharge.  
The appellant's physical examination for separation from the 
military in December 1987 noted under psychiatric that the 
appellant had a personality disorder which was both 
borderline and antisocial.  

The Board notes that, pursuant to the appellant's 
application, the US Navy Discharge Review Board considered 
the appellant's request for upgrade of his discharge 
characterization, and denied this application in 1989.  It is 
noteworthy that significantly more evidence was submitted to 
the Naval Discharge Review Board for consideration than has 
been submitted to VA in support of the current appeal.

There is no evidence on file or argument from the appellant 
that he sought or received regular or routine psychiatric 
care or treatment for any acquired psychiatric disorder for 
many years after he was separated from service.  A private 
hospitalization in August 2000, reflected that the appellant 
had an Axis I diagnosis of narcotic dependence and 
polysubstance abuse, and an Axis II diagnosis of an 
antisocial personality disorder.  Records from the Social 
Security Administration indicate that in February 2001, the 
appellant was found to be disabled from employment, as 
defined by laws and regulations applicable to Social Security 
awards, commencing in January 2000, based upon impairments in 
the form of antisocial personality disorder and a substance 
abuse disorder.  

In September 2004, the appellant testified before the 
undersigned that there came a time during his military 
service when he simply wanted out of the US military.  
He reported that his father "was having a heart attack" and 
his wife was cheating on him, and that he wanted out of the 
Navy to deal with these things.  He reported being advised by 
an NCO that if he went AWOL a few times he could likely be 
discharged from service.  He reported having significant 
anxiety from these personal problems and that this anxiety 
and other personal problems were the reason that he wanted to 
be separated from the military.  

Analysis:  The evidence on file makes it clear that the 
appellant committed a series of offenses during service 
including four separate unauthorized absences, missing a 
ship's movement, jumping from his ship into the water, and 
breaking restrictions.  These offenses against the UCMJ 
clearly established a record of misconduct that evidenced a 
willful disregard for the requirements of military discipline 
and the needs of the service.  He was punished on two 
occasions under Article 15, UCMJ.  At no time during or 
subsequent to service has the appellant argued that he did 
not in fact commit the offenses for which he was found 
responsible during service, and which served as the basis for 
his separation with the UOTHC discharge.  The appellant has, 
however, argued matters in extenuation and mitigation of 
these offenses such as his youth, family problems, anxiety 
and stress.  

The Board finds that the evidence clearly and unmistakably 
reveals that the appellant was separated from service as a 
direct result of his willful and persistent misconduct as 
evidenced by the service personnel records on file.  Some, 
but not all, of the offenses committed by the appellant 
during service were punishable at court-martial by 
imprisonment and the issuance of a punitive discharge.  It is 
clear that the appellant was not discharged because of a 
"minor offense."  A discharge or release from service on this 
basis is a bar to the payment of benefits unless it is found 
that the person was insane at the time of committing the 
offenses causing such discharge in accordance with 38 C.F.R. 
§ 3.12(b).  

The evidence on file does not show that the appellant was 
insane, as defined by VA regulation, at any time during 
service or, more specifically, during the times that he 
committed the multiple offenses for which he was separated.  
The appellant's final diagnosis following his second 
admission during service was personality disorder, and this 
finding was confirmed in his report of examination for 
separation from service, which noted personality disorder 
both borderline and antisocial.  This finding of personality 
disorder during service is confirmed by records of the 
appellant's more recent private hospitalization in August 
2000, at which time he was diagnosed with an antisocial 
personality disorder as well as narcotic dependence and 
polysubstance abuse.  The finding of personality disorder is 
also confirmed in the Social Security Administration records 
on file indicating that the appellant was found to be 
disabled in accordance with the laws and regulations 
applicable to that agency based upon an antisocial 
personality disorder and a substance abuse disorder.  

Personality disorders are not considered disabilities for VA 
compensation purposes.  38 C.F.R. § 3.303(c).  Personality 
disorder is specifically excluded from the VA definition of 
insanity at 38 C.F.R. § 3.354(a), which excludes 
constitutionally psychopathetic individuals, and VA General 
Counsel has issued a precedential opinion noting that 
"constitutionally psychopathetic" equates to an antisocial 
personality disorder.  Although the appellant was noted to 
have an adjustment disorder during his first service hospital 
admission, it was also noted at the time that this was not 
incurred in the line of duty and was in fact resolved with 
therapy.  However, following a second admission and as 
confirmed on separation examination, the appellant's 
diagnosis during service was personality disorder, borderline 
and antisocial behavior.  At no time during or subsequent to 
service has the appellant been found to manifest an acquired 
psychiatric disorder or any identifiable psychosis.  
Accordingly, the Board finds that the appellant was not 
insane at the time he committed any of the offenses for which 
he was separated from service with an UOTHC discharge.  

That the Social Security Administration (SSA) found the 
appellant to disabled from work based upon antisocial 
personality and substance abuse disorders has no bearing on 
the outcome of this appeal with VA.  The SSA award is based 
upon an entirely different set of entitlement criteria, which 
does not include a requirement for an applicant to meet the 
VA definition of "veteran" status, prior to any award.  VA 
does not recognize personality disorder as a disability for 
VA compensation purposes.  It is also noteworthy that the SSA 
did not find that the appellant was disabled from work due to 
antisocial personality and substance abuse disorders until 
January 2000, over twelve years after he was separated from 
military service.  

The appellant has consistently reported both during service, 
and during the hearing before the undersigned, that his 
motivation in committing these offenses was to obtain a 
separation from service prior to the expiration of his four-
year enlistment.  He succeeded in obtaining this early 
separation, but at the cost of an UOTHC discharge, which was 
reasonably based upon the repetitive and serious nature of 
the offenses he committed.  His motivation for committing 
these offenses was separation from service.  The evidence 
does not show that these offenses were committed because of 
psychiatric disability or psychosis incurred in service.  
Accordingly, the appellant may not be considered a "veteran" 
within the meaning of the laws and regulations governing 
entitlement to VA benefits.  

Although any underlying claim for service connection for 
psychiatric disability is not before the Board for 
consideration at this time, the Board would point out that 
the appellant's confirmed diagnosis of a personality 
disorder, both during service and at present, is a diagnosis 
that is not and has not been recognized as a disability for 
VA compensation purposes, since the appellant was separated 
from service.   

Although the appellant unsuccessfully attempted to have his 
character of discharge upgraded with the Naval Discharge 
Review Board in December 1989, he may again attempt such 
upgrade with that agency, or with a Service Board for 
Correction of Military Records.  




ORDER

Inasmuch as the character of the appellant's discharge is a 
bar to payment of payment of VA compensation, the benefits 
sought on appeal are denied.  



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


